Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 was received and has been entered.  Claims 1 and 9-14 were amended. Claim 8 was cancelled. Claims 1-7 and 9-14 are in the application and pending examination. Claims 15-20 have been withdrawn. A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings under 37 CFR 1.83(a) based on the objection that the “coating applicator is configured to apply the uncured coating material directly on the bottom surface of the plurality of can routed through the coating zone” must be shown or the feature(s) canceled from the claim(s) is withdrawn based on the Applicant’s arguments. 
Specification
The previous objection to the specification should be reviewed for agreement between the “ultraviolet light-emitting diode (UV-LED) device” and “the UV-LED device” is withdrawn based on the amendment to the claims. 
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “coating applicator is configured to apply the uncured coating material directly on the bottom surface of the plurality of can routed through the coating zone”.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coating zone in claims 1-7 and 9-14 and a curing zone in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner is interpreting “about” in claims 5-7 and 13-14 as within +/- 10%.
Claim Objections
The previous objection to claims 1, 3, and 12 is withdrawn based on the amendments to claims 1, 3, and 12.
Double Patenting
The previous objection to claims 9 and 12-14 under 37 CFR 1.75 is withdrawn based on the amendment to claims 9 and 12-14.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 3-4, and 11-12 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz) and US Pat. Num. 9,259,913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) is withdrawn based on the amendment to claim 1 and amendment to claims 3 and 11-12.
Claims 1, 3-4, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller) and US Pat. Num. 9,259,913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson).
Regarding claim 1, Clark teaches an ultraviolet bottom coating system comprising: a conveyor mechanism (102) configured to route a plurality of cans (200) in a machine direction (flow direction), wherein the plurality of cans each have a container portion including a bottom surface and a cylindrical body extending therefrom. (See Clark, Figs. 1-3B, Abstract, paragraphs 3-4, 7, 9, 15-16, 18, and 22-24.)
Further regarding claim 1, Clark teaches a coating applicator (roller based applicator system) defining a coating zone (104) on the conveyor mechanism(102) , wherein the coating applicator is oriented to apply the uncured coating material directly across the bottom surface of the plurality of cans as the plurality of cans are routed through the coating zone. (See Clark, Figs. 1-3B, Abstract, paragraphs 18 and 22-24.)
Further regarding claim 1, Clark does not explicitly teach the coating applicator is oriented above the conveyor mechanism oriented to apply the uncured coating material directly. 
Miller is directed to apparatus for coating the rims of containers. 
Miller teaches advancing containers are passed beneath a roller applicator. (See Miller, col. 1, lines 55-50 and Abstract.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date to include the coating applicator oriented above the conveyor mechanism oriented to apply the uncured coating material directly, because Miller teaches this structure allows the applicator to transfer the desired substance to the container. (See Miller, col. 1, lines 55-50 and Abstract.)
 Clark teaches at least one ultraviolet light-emitting device (106) configured to emit ultraviolet radiation towards the plurality of cans, wherein the conveyor mechanism is configured to orient the bottom surface towards the at least one ultraviolet light-emitting device, and wherein the ultraviolet radiation is configured to cure the uncured coating material onto the bottom surface. (See Clark, Figs. 1-3B, Abstract, paragraphs 16-17, and 20-24.)
Further regarding claim 1, Clark does not teach the one ultraviolet light-emitting  device is an UV-LED device.
Ellefson is directed to coating and curing a coating on a beverage container.
Ellefson teaches an equivalent form of an ultraviolet light-emitting device is an UV-LED device. (See Ellefson, Fig. 1 and col. 15, lines 28-29.)	
It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have the one ultraviolet light-emitting  device is an UV-LED device, because Ellefson teaches an UV-LED device is an art recognized equivalent form of an ultraviolet light-emitting device for curing a coating on a beverage container.  (See Ellefson, Fig. 1, Abstract, and col. 15, lines 28-29.)	
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 3, Clark teaches the conveyor mechanism comprises a work surface having a width dimension that is perpendicular to the machine direction. (See Clark, Figs. 2A-2B.) 
Clark does not explicitly teach wherein the at least one UV-LED device is oriented to provide the ultraviolet radiation across a full width of the work surface in the width dimension. 
Examiner is considering a person of ordinary skill in the art would recognize the desirability to have at least one UV-LED device oriented to provide the ultraviolet radiation across a full width of the work surface in the width dimension, because an ordinary artisan would recognize this would enable the entire bottom of the substrate to be cured.  (See Clark, Figs. 1-3B, Abstract, paragraphs 16-17, and 20-24.)	
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have at least one UV-LED device is oriented to provide the ultraviolet radiation across a full width of the work surface in the width dimension with a reasonableexpectation of success, because a person of ordinary skill in the art would recognize this would enable the bottom of the substrate which has been coated with uncured material to be cured.  (See Clark, Figs. 1-3B, Abstract, paragraphs 16-17, and 20-24.)
Regarding claim 4, Clark teaches the ultraviolet radiation emitted towards the conveyor mechanism defines a curing zone (portion of the conveyor where non-faulty UV lamps are located) on the conveyor mechanism, the conveyor mechanism further configured to route the plurality of cans in the machine direction through the curing zone. (See Clark, Figs. 1-3B, Abstract, paragraphs 16-17, and 20-24.)
Regarding claim 11, Clark teaches the coating applicator comprises a roller (88) configured to contact the bottom surface of the plurality of cans (200) routed through the coating zone.   (See Clark, Figs. 1-3B, Abstract, paragraphs 4 and 18.)
Regarding claim 12, Clark teaches the conveyor mechanism comprises a work surface having a width dimension that is perpendicular to the machine direction. (See Clark, Figs. 2A-2B.) 
Clark does not explicitly teach wherein the at least one UV-LED device is oriented to provide the ultraviolet radiation across a full width of the work surface in the width dimension. 
Examiner is considering a person of ordinary skill in the art would recognize the desirability to have at least one UV-LED device oriented to provide the ultraviolet radiation across a full width of the work surface in the width dimension, because an ordinary artisan would recognize this would enable the entire bottom of the substrate to be cured.  (See Clark, Figs. 1-3B, Abstract, paragraphs 16-17, and 20-24.)	
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have at least one UV-LED device is oriented to provide the ultraviolet radiation across a full width of the work surface in the width dimension with a reasonableexpectation of success, because a person of ordinary skill in the art would recognize this would enable the bottom of the substrate which has been coated with uncured material to be cured.  (See Clark, Figs. 1-3B, Abstract, paragraphs 16-17, and 20-24.)
The previous rejection of claims 2 and 9 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz) and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20140334137 A1 to Hasenoehrl et al (Hasenoehrl) is withdrawn based on the amendment to claim 1 and amendment to claim 9.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claim 1 and further in view of US Pat. Pub. No. 20140334137 A1 to Hasenoehrl et al (Hasenoehrl).
Regarding claims 2 and 9, Clark does not explicitly teach the at least one UV-LED device is water-cooled or air-cooled.   
Hasenoehrl is directed to structure for sheets of LEDs.
Hasenoehrl teaches the at least one UV-LED device is air-cooled. (See Hasenoehrl paragraphs 5, 179.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is air-cooled, because Hasenoehrl teaches this would allow heat to be extracted so that the device can operate. (See Hasenoehrl paragraphs 5, 34, 179, and 305.)
The previous rejection of claims 5 and 13 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz) and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros) is withdrawn based on the amendment to claim 1 and amendment to claim 13.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 11 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros).
Regarding claims 5 and 13, Clark does not explicitly teach the at least one UV-LED device is configured to emit the ultraviolet radiation only having a wavelength defined within a range between about 200 nanometers (nm) and about 400 nm towards the plurality of cans
Legros is directed to UV lights with reduced start-up times are well known.
Legros teaches the at least one UV-LED device is configured to emit the ultraviolet radiation only having a wavelength defined within a range between about 200 nanometers (nm) and about 400 nm towards the plurality of cans. (See Legros, paragraphs 48, 77, and 79.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is configured to emit the ultraviolet radiation only having a wavelength defined within a range between about 200 nanometers (nm) and about 400 nm towards the plurality of cans, because Legros teaches the right wavelength can be selected to activate the photopolymerization initiator. (See Legros, paragraphs 48, 77, and 79.)
The previous rejection of claim 6 and 14 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz) and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros) and US Pat. Pub. No. 20190152247A1 to Shinohara (hereinafter Shinohara) is withdrawn based on the amendment to claims 1 and 14.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 11 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros) and US Pat. Pub. No. 20190152247A1 to Shinohara (hereinafter Shinohara).
Regarding claims 6 and 14, Clark does not explicitly teach the at least one UV-LED device is configured for activation to maximum power in less than about 1 second.   
Legros is directed to UV lights with reduced start-up times are well known.
Shinohara teaches UV-Led lamps with start-up times less than 1 second. (See Shinohara, paragraph 233.)
Legros teaches the at least one UV-LED device with quick start times is useful in production devices for curing coatings. (See Legros, paragraphs 5, 76.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is configured for activation to maximum power in less than about 1 second, because Legros teaches this quick restart  would prevent the throughput of the coating line from being negatively effected. (See Legros, paragraphs 5, 34, 76, and 305.)
The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz) and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20090159442 A1 to Collier et al (hereinafter Collier) is withdrawn based on the amendment to claim 1.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller) and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claim 1 and further in view of US Pat. Pub. No. 20090159442 A1 to Collier et al (hereinafter Collier).
Regarding claim 7, Clark does not explicitly teach the at least one UV-LED device is configured to emit the ultraviolet radiation at a power output defined within a range between about 2 Watts per square centimeter (W/cm2) and about 24 W/cm2.   
Collier teaches radiation intensity is related to the distance of the UV source to the cure site. (See Collier, paragraph 104.) 
Collier teaches at least one UV-LED device is configured to emit the ultraviolet radiation at a power output defined within a range between about 2 Watts per square centimeter (W/cm2) and about 24 W/cm2. (See Collier, paragraph 71.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is configured to emit the ultraviolet radiation at a power output defined within a range between about 2 Watts per square centimeter (W/cm2) and about 24 W/cm2,because Collier teaches the intensity can be used to adjust the curing time. (See Collier, paragraph 71.)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) and US Pat. Pub. No. 20090159442 A1 to Collier et al (hereinafter Collier) as applied to claim 7 and further in view of US Pat. Pub. No. 20140334137 A1 to Hasenoehrl et al (Hasenoehrl).
Regarding claim 9, Clark does not explicitly teach the at least one UV-LED device is water-cooled or air-cooled.   
Hasenoehrl is directed to structure for sheets of LEDs.
Hasenoehrl teaches the at least one UV-LED device is air-cooled. (See Hasenoehrl paragraphs 5, 179.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is air-cooled, because Hasenoehrl teaches this would allow heat to be extracted so that the device can operate. (See Hasenoehrl paragraphs 5, 34, 179, and 305.)
The previous rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz) and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros) and US Pat. Pub. Num. 5,298,837 to Diestl (hereinafter Diestl) and US Pat. Num. 7,465, 909 B2 to Siegel (hereinafter Siegel) is withdrawn based on the amendment to claim 1.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claim 1 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros) and US Pat. Pub. No. 20190152247 A1 to Shinohara (hereinafter Shinohara) and US Pat. Num. 7,465, 909 B2 to Siegel (hereinafter Siegel).
Regarding claim 10, Clark does not explicitly teach the at least one UV-LED device is configured for activation to maximum power in less than about 1 second.   
Legros is directed to UV lights with reduced start-up times are well known.
Shinohara teaches UV-Led lamps with start-up times less than 1 second. (See Shinohara, paragraph 233.)
Legros teaches the at least one UV-LED device with quick start times is useful in production devices for curing coatings. (See Legros, paragraphs 5, 76.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is configured for activation to maximum power in less than about 1 second, because Legros teaches this quick restart  would prevent the throughput of the coating line from being negatively effected. (See Legros, paragraphs 5, 34, 76, and 305.)
Regarding claim 10, Clark does not explicitly teach the system further comprising a controller in communication with the conveyor mechanism and the at least one UV-LED device, the controller configured to: selectively activate and deactivate the at least one UV-LED device; and control a routing speed of the conveyor mechanism based on the activation time of the at least one UV-LED device.   
Siegel teaches a system with a controller in communication with the conveyor mechanism and at least one UV-LED device, the controller in communication with a conveyor and at least one UV-LED device, the controller configured to: selectively activate and deactivate the at least one UV-LED device and control a routing speed based on an activation time of the at least one UV-LED device.  (See Siegel, col. 4, lines 17-24, col. 4, lines 53-65, col. 6, lines 10-18, and Figs. 1, 3-4)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the system further comprising a controller in communication with the conveyor mechanism and the at least one UV-LED device, the controller configured to: selectively activate and deactivate the at least one UV-LED device; and control a routing speed of the conveyor mechanism based on the activation time of the at least one UV-LED device, because Siegel teaches this provide a shorter cure time and the de-energized time of the lights can be synchronized with the movement of the conveyor. (See Siegel, col. 4, lines 17-24, col. 4, lines 53-65, col. 6, lines 10-18, and Figs. 1, 3-4)
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-7 and 9-14 under over US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz) and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat. Pub. No. 20170283186 A1 to Clark et al (hereinafter Clark) and US Pat. Num. 4,828,884 B2 to Paul A. Miller (hereinafter Miller).
Application argues in last paragraph, page 9 of the Remarks Section that  Ellefson is located to the side of the cans and the base coating coating material is applied indirectly to the end closure.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Ellefson is being used to teach an UV-LED device is an art recognized equivalent form of an ultraviolet light-emitting device for curing a coating on a beverage container.  (See Ellefson, Fig. 1, Abstract, and col. 15, lines 28-29.)
	The primary reference is being used to teach which portion of the can is being cured.
Application argues in second paragraph, page 11 of the Remarks Section that none of the additional art cited, i.e., Hasenoehri et al, Legros, Collier, and Shinohara, qualifies as prior art, because it is not analogous to the invention of the present claims. 
In response to applicant's argument that Hasenoehri et al, Legros, Collier, and Shinohara,  is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hasenoehri et al., Legros, Collier, and Shinohara are all directed to UV-LED lights. As a result, Examiner is considering these references to be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  
As a result, Examiner considers a valid prima facie case of obviousness to have been made on all claims 1-7 and 9-14 pending examination.
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner 
Art Unit 1717